Title: To John Adams from William Taylor Barry, 30 June 1822
From: Barry, William Taylor
To: Adams, John


				
					Sir
					Lexington Kentucky 30th. June 1822
				
				A few days since I forwarded to you by Mail a printed Circular, the object of which is to gain information to enable the Legislature of this State, to fix on the best practicable plan for the education of our youth, for which liberal appropriations were made at their last Session. It was with reluctance that we ventured to intrude on your leisure; and it is not wished that our request should cause you any particular trouble. The approbation & Sanction of your name, rendered illustrious by distinguished acts of patriotism, and the devotion of a long life to the service of our common country, is what we much desire. Your suggestions will be received as the counsels of wisdom. We are a young people and labour under many disadvantages; we wish to avail ourselves of the benefits to be derived from the experience of our older sisters—amongst the rest Massachusetts stands preemininent for letters & science. When our people shall be educated in a proper manner, when they are enabled to combine the advantages of superior intelligence to their known zeal & patriotism, Kentucky will attain, what she aspires to, an equal standing in character with her sister republics. Although a great majority of our citi-– Citizens are in favour of the cause of education; yet it is difficult for them to agree on a plan, especially when it requires large apropriatios of money out of the public treasury. Any suggestion that you may think proper to make will be highly useful; & will aid us much in the effort we are makeing. I hope Sir that the importance of the subject will plead my apology for the liberty I have taken in thus addressing you. Although personally a stranger to you, being too young to participate in the public counsels con whilst you were in the National counsels, I am yet well acquainted with your character, it is written in the history of our country; your fame is identified with its glory; Every American that feels proud of his country, must feel grateful to you, as one of the founders of its liberty.Accept assurances of esteem & respect from / your Obdt. Humbe. Sert.
				
					W. T. Barry
				
				
			